UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 7, 2011 PRESSURE BIOSCIENCES, INC. (Exact Name of Registrant as Specified in its Charter) MASSACHUSETTS (State or Other Jurisdiction of Incorporation) 0-21615 04-2652826 (Commission File Number) (IRS Employer Identification No.) 14 Norfolk Avenue, South Easton, MA (Address of Principal Executive Offices) (Zip Code) (508) 230-1828 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events Pressure BioSciences, Inc. (the “Company”) today announced that on December 7, 2011, the Company received notice that the NASDAQ Listing Qualifications Panel (the “Panel) has granted the Company’s request for continued listing on The NASDAQ Capital Market subject to, among other things, the Company’s demonstration of compliance with the applicable minimum stockholders’ equity requirement of $2.5 million by February 29, 2012. While the Company is working toward regaining compliance with all applicable requirements for continued listing on The NASDAQ Capital Market, including both minimum stockholders’ equity and minimum bid price of $1.00 per share, there can be no assurance that the Company will be able to demonstrate compliance by the deadline set forth above or that the Panel will grant the Company an extension in the event compliance is not timely achieved. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit Number Exhibit Description Press Release dated December 8, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: December 8, 2011 PRESSURE BIOSCIENCES, INC. By: /s/ Richard T. Schumacher Richard T. Schumacher, President and Chief Executive Officer
